DETAILED ACTION

Response to Amendment

	Amendments and response received 08/25/2022 have been entered. Claims 1-20 have been entered. Claims 1-4, 7, 9-13 and 15 have been amended and claims 16-20 newly added by this amendment. Amendments and response are addressed hereinbelow.

Specification

	In light of the amendment to the title of the invention, the examiner hereby withdraws the previous grounds of objection as the amended title is more indicative of the invention as claimed. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kazuhiko Nakaya (US 20040179242 A1).

Regarding claim 1, Nakaya discloses an image reading device (¶ [36]) comprising: 
an image reader configured to read an image of a document (¶ [39]); 
a color reference component arranged to face the image reader (¶ [46]; Fig. 2); and
processing circuitry (¶ [52]) configured to
cause the image reader to read the color reference component at a prescribed timing to obtain color reference image data (¶ [49-50]), 
generate correction data based on the color reference image data, the correction data being data for correcting data of the image read by the image reader (¶ [55] shading correction), and
move the color reference component relative to the image reader in a direction orthogonal to a direction toward and away from the image reader (¶ [50] and Figs. 2 and 3 wherein the “lifting” of the white reference section causes it to slide on a perpendicular plan relative to a direction towards and away from the image reader).

Regarding claim 2, Nakaya discloses the image reading device according to claim 1 (see rejection of claim 1), 
wherein the color reference image data includes a plurality of items of color reference image data (¶ [50] plurality of lines of data), and
wherein the processing circuitry is configured to generate the correction data based on the plurality of items of the color reference image data (¶ [52-53]).

Regarding claim 15, Nakaya discloses an image forming apparatus comprising an image reading device (¶ [16]; see rejection of claim 1) comprising: 
an image reader configured to read an image of a document (see rejection of claim 1); 
a color reference component arranged to face the image reader (see rejection of claim 1); and
processing circuitry (see rejection of claim 1) configured to 
cause the image reader to read the color reference component at a prescribed timing to obtain color reference image data (see rejection of claim 1),
generate correction data based on the color reference image data, the correction data being data for correcting data of the image read by the image reader (see rejection of claim 1),
move the color reference component relative to the image reader in a direction orthogonal to a direction toward and away from the image reader (see rejection of claim 1), and
form an image on a recording material based on data of the image read by the image reading device (¶ [55]).

Regarding claim 17, Nakaya discloses the image reading device according to claim 1 (see rejection of claim 1), wherein the image reader includes a top image reader (¶ [39] front side image reader) and a bottom image reader (¶ [43] back side image reader), and wherein the color reference component is below the bottom image reader (Fig. 1 wherein the color reference component 22 is below the back face image reader 21).

Regarding claim 19, Nakaya discloses the image forming apparatus of claim 15 (see rejection of claim 15), wherein the image reader includes a top image reader and a bottom image reader, and wherein the color reference component is below the bottom image reader (see rejection of claim 17).

Regarding claim 20, Nakaya discloses the image reading device according to claim 1 (see rejection of claim 1), wherein the direction orthogonal to a direction toward and away from the image reader is parallel to a main scanning direction (see rejection of claim 1; Fig. 1 numeral 22 moving C and D direction).

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter

Claims 3-14, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
November 16, 2022